Citation Nr: 1415858	
Decision Date: 04/10/14    Archive Date: 04/24/14	

DOCKET NO.  09-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 80 percent for the residuals of left above-the-knee amputation.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran was originally scheduled for a videoconference hearing before a Veterans Law Judge.  However, the Veteran has now made it clear that, rather than a videoconference hearing, he desires an "in-person" hearing (which is to say, a Travel Board hearing) before a Veterans Law Judge at the RO located in Oakland, California.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Inasmuch as the RO schedules Travel Board hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

The AMC/RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in Oakland, California, in accordance with applicable procedures.    

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



